                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

FORUM US, INC.                                   §
                                                 §
       Plaintiff,                                §
v.                                               §          Case No. 6:20-CV-00150-ADA
                                                 §
ODESSA SEPARATOR, INC.                           §
     Defendant.                                  §



                         DECLARATION OF JEFFREY A. TINKER


       I, Jeffrey A. Tinker, subject to the laws concerning perjury, hereby submit this Declaration

pursuant to 28 U.S.C. § 1746 and state as follows:

       1.      My name is Jeffrey A. Tinker. I am over 18 years of age, of sound mind, and

competent in all respects to make this Declaration. I have personal knowledge, or knowledge

based on my review of records that are within my custody and control, of all the matters stated

herein, and they are all true and correct.

       2.      I am one of the attorneys representing Defendant Odessa Separator, Inc. in the

above-referenced matter. During the course of litigation in the above-referenced matter, I

obtained and discovered information in connection with this lawsuit. Accordingly, I have learned

of and became aware of the following documents in my role as counsel for Defendant in the

above-referenced matter.

       3.      Attached hereto as Exhibit 6 is a true and correct copy of page 5 of the Amendment

After Final filed by the applicant on September 27, 2018, during prosecution of the Application

Serial No. 15/229,369, the application that issued as Patent 10,132,151.




DECLARATION OF JEFFREY A. TINKER
PAGE 1
       4.     Attached hereto as Exhibit 7 is a true and correct copy of the Notice of Allowability

that was sent to the applicant on October 12, 2018, during prosecution of the Application Serial

No. 15/229,369, the application that issued as Patent 10,132,151.

       5.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct and that this declaration was executed on the 2nd day of

October, 2020, in Dallas, Texas.



                                                     /s/ Jeffrey A. Tinker___________________

                                                    Jeffrey A. Tinker




DECLARATION OF JEFFREY A. TINKER
PAGE 2
Exhibit 6
Exhibit 7
